DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches:
a) The ISA includes a set of uncompressed instructions and a set of compressed instructions; members of the set of compressed instructions have corresponding members in the set of uncompressed instructions; and members of the set of compressed instructions are encoded in fewer bits than their corresponding members in the set of uncompressed instructions; an instruction conversion circuit configured to, upon detecting a given one of the set of compressed instructions, cause a copy of the given compressed instruction to be saved and convert the given compressed instruction to a corresponding given uncompressed instruction for downstream processing; and an illegal instruction detection circuit configured to: detect that the given uncompressed instruction is illegal; detect that the given uncompressed instruction was converted from the given compressed instruction; and based at least in part on detection that the given uncompressed instruction is illegal and was converted from the given compressed instruction: cause an illegal instruction exception to be generated; and include an indication that the given compressed instruction is associated with the illegal instruction exception. (Claim 1)

c) The ISA includes a set of uncompressed instructions and a set of compressed instructions; members of the set of compressed instructions have corresponding members in the set of uncompressed instructions; and members of the set of compressed instructions are encoded in fewer bits than their corresponding members in the set of uncompressed instructions; an instruction conversion circuit configured, upon detecting a given one of the set of compressed instructions, to: cause a copy of the given compressed instruction to be saved by 
d) The controller comprising a processor to execute instructions defined according to an instruction set architecture (ISA), wherein the ISA includes a set of uncompressed instructions and a set of compressed instructions, wherein members of the set of compressed instructions have corresponding members in the set of uncompressed instructions; and wherein members of the set of compressed instructions are encoded in fewer bits than their corresponding members in the set of uncompressed instructions; wherein subsequent to fetching a given one of the set of compressed instructions, the processor is configured to cause a copy of the given compressed instruction to be saved and convert Page 5 of 14the given compressed instruction to a corresponding given uncompressed instruction for downstream processing; wherein the processor is further configured to: detect that the given uncompressed instruction is illegal; detect that the given uncompressed instruction was converted from the given compressed instruction; and based at least in part on detection that the given uncompressed instruction is illegal and was converted from the given compressed instruction:  cause an illegal instruction 
e) The controller comprising a processor to execute instructions defined according to a version of the RISC-V instruction set architecture (ISA), wherein the RISC-V ISA includes a set of uncompressed instructions and a set of compressed instructions, wherein members of the set of compressed instructions have corresponding members in the set of uncompressed instructions; and wherein members of the set of compressed instructions are encoded in fewer bits than their corresponding members in the set of uncompressed instructions; wherein subsequent to fetching a given one of the set of compressed instructions, the processor is configured to cause a copy of the given compressed instruction to be saved and convert the given compressed instruction to a corresponding given uncompressed instruction for downstream processing; wherein the processor is further configured to: detect that the given uncompressed instruction is illegal; detect that the given uncompressed instruction was converted from the given compressed instruction; and based at least in part on detection that the given uncompressed instruction is illegal and was converted from the given compressed instruction, cause, using the copy of the given compressed instruction, an illegal instruction exception to be generated by causing either the given uncompressed instruction or the given compressed instruction to be written to an MTVAL register of  the version of the RISC-V ISA. (Claim 14)
f) The instruction stream including instructions of varying executable formats defined according to a particular instruction set architecture that is supported by the processor; converting, by the processor, the instructions so that post-conversion instructions have a single 
Applicant’s response and amendment on 2/1/2021 have been fully considered and persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182